BOWEN, Presiding Judge,
dissenting.
I dissent from Part I of the majority opinion reversing the judgment of the juvenile court.
*822There is no objection contained in the record. “Contrary to any indication otherwise in Taylor [v. State, 491 So.2d 1042 (Ala.Cr.App.1986) ], Ex parte Anonymous [466 So.2d 81 (Ala.1984) ], does not support the proposition that a reversal is automatically required whenever the record fails to show the juvenile court’s compliance with Rule 24 where there was no objection and the alleged error has not been preserved for review.” Shedd v. State, 505 So.2d 1306, 1308 (Ala.Cr.App.1987).
If proper objection had been raised in the juvenile court, this matter could have been corrected or placed on the record. It is a fundamental tenet of appellate review that objections not raised at trial are considered waived.
I would affirm the judgment of the juvenile court.